Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2014

                                     No. 04-14-00342-CV

                                  Richard A. RODRIGUEZ,
                                          Appellant

                                               v.

                             JPMORGAN CHASE BANK, N.A.,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-12923
                           Honorable Dick Alcala, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed on August 29, 2014. This court granted Appellant’s
first and second motions for extension of time to file the brief until October 29, 2014. On
October 29, 2014, Appellant filed an unopposed third motion for extension of time to file the
brief until November 28, 2014.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than December 1, 2014. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file the brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court